MEMORANDUM **
The court has reviewed petitioners’ response to the court’s June 2, 2006 order to show cause. The court sua sponte dismisses this petition for review for lack of jurisdiction with respect to petitioners Jorge Rojas-Gutierrez and Oliva Gonzalez-Gonzalez. See 8 U.S.C. § 1252(a) (2)(B) (i); Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir.2003); Montero-Martinez v. Ashcroft, 277 F.3d 1137, 1144 (9th Cir.2002). The court sua sponte summarily denies the petition for review with respect to petitioner Jorge Rojas-Gonzalez, because the agency granted him the only relief he requested, voluntary departure. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard).
The temporary stay of removal and voluntary departure confirmed by Ninth Circuit General Order 6.4(c) and Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004), shall continue in effect until issuance of the mandate.
All other pending motions are denied as moot.
PETITION FOR REVIEW DISMISSED IN PART, DENIED IN PART.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.